1015VS"
                                        ELECTRONIC RECORD


COA #       10-13 -00409-CR                                 OFFENSE:       Inchecent Exposure


STYLE:      Adam 1Lamar Brooks v. The State of Texas        COUNTY:        Bra zos


TRIAL COURT:              County Court at Law No 1                                                  MOTION
TRIAL COURTS:             11-01734-CRM-CCL1                   FOR REHEARDJG IS:
TRIAL COURT JU DGE:       Hon. Amanda Matzke                  DATE:

DISPOSITION:        Affirmed                                  JUDGE:




DATE:         July 23, 2015

JUSTICE:      Chief Justice Gray       PC           S   X

PUBLISH:                               DNP:     X


CLK RECORD:         January 6, 2014                     SUPPCLKRECORD:               2/25/2015;5/15/2015
                                                                                     8/13/2014; 12/2/2014;
RPT RECORD:         August 5, 2014                      SUPPRPTRECORD:               3/18/2015
STATE BR:           April 1, 2015                       SUPP BR:                     May 18, 2015
APPBR:              December 4, 2014                    PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                              cca#               104?-/r
  APteLLjAfT^S Petition                                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                DATE:

                                                                   JUDGE:

DATE:        ///&?/?0tS                                            SIGNED:                           PC:

JUDGE:         f:4A COM^ft^                                        PUBLISH:                         DNP:




                    MOTION FOR REHEARING IN                        MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                 ON

JUDGE:                                                             JUDGE: